Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered. 
Status of Claims
Applicant's amendments of , 4-5, 24, 28, 31; cancellation of claim 26,  submission of new claim 34 in “Claims - 04/09/2021” have been have been acknowledged. 
This office action considers claims 1-2, 4-8, 21-25, 27-34 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 04/09/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 1, 4-5, 24, 28, 31 and submission of new claim 34 have changed scope of the invention significantly, and necessitated the shift in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 8, 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., of record (US 20170323824 A1 – hereinafter Chang) in view of Xie et al. (US 20180277430 A1 – hereinafter Xie) and in further view of Wang et al. (S 20180076199 A1 – hereinafter Wang).
(Re Claim 1) Chang teaches a semiconductor device (see the entire document; Figs. 7-8. 1-5; specifically, [0021]-[0022], and as cited below, see alternative rejection of this claim infra), comprising: 

    PNG
    media_image1.png
    281
    561
    media_image1.png
    Greyscale

Chang – annotated Fig. 7

a first device that includes (device containing fin 14; Fig. 7): 
a first gate structure (42_1; annotated Fig. 7) formed over an active region (14); and 
a first dielectric gate spacer structure (58 that surrounds 42_1; also see Fig. 6; [0020] – 58 is silicon dioxide) disposed adjacent to the first gate structure, wherein the first dielectric gate spacer structure has a first air spacer (60AS) embedded therein; and 
a second device (device containing 16; Fig. 7) that includes: 
a second gate structure (42_2) formed over an isolation structure; and 
a second dielectric gate spacer structure (58 that surrounds 42_2; also see Fig. 6; [0020] – 58 is silicon dioxide) disposed adjacent to a sidewall of the second gate structure, wherein the second dielectric gate spacer structure has a second air spacer (60AS2) embedded therein.
Chang as applied above does not expressly disclose wherein the first air spacer has a greater lateral dimension than the second air spacer.
However, Xie teaches the lateral width of the air space 128 may vary depending upon the application and the manner in which the deposition process is performed (Xie [0029], Fig. 2E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of air spacers with varying lateral widths as taught by Xie into Chang structure to vary lateral dimensions of air spacers.
	The ordinary artisan would have been motivated to integrate Xie’s air gaps into Chang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate replacement gate spacers with different physical characteristics between devices in an active region and an isolation region.
	However, while the combination of Chang and Xie teaches varying lateral dimensions of air spacers, it does not expressly disclose the first air spacer has a greater dimension than the second air spacer.
	Wang teaches the spacer of one of the transistors having a larger airgap than the airgap of another spacer of another transistor (Wang [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a larger air spacer in one transistor than another transistor as taught by Wang into the combination of Chang and Xie to come up with a first air spacer having lateral dimension greater than the second air spacer.
Wang’s air gaps into the combination of Chang and Xie structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate replacement gate spacers with different physical characteristics between devices in an active region and an isolation region to come up with a first air spacer having lateral dimension greater than the second air spacer in order to have transistors with different threshold voltages (Wang – [0034]).
(Re Claim 2) The combination of Chang, Xie and Wang teaches claim 1 from which claim 2 depends.
But, the combination does not expressly disclose wherein the first air spacer has a greater vertical dimension than the second air spacer.
However, Xie teaches the vertical extent (height) of the air space 128 may vary depending on upon the application and the manner in which the deposition process is performed (Xie [0029], Fig. 2E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the forming of air spacers with varying vertical extent as taught by Xie into Chang structure to come up with the first air spacer having a greater vertical dimension than the second air spacer.
The ordinary artisan would have been motivated to integrate Xie’s air gaps into Chang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate replacement gate spacers with different physical characteristics between devices in an active region and an isolation region.
Re Claim 8) The combination of Chang, Xie and Wang teaches the semiconductor device of claim 1, wherein the first device is a functional device (Chang since device with 14 in Fig. 7 is formed with active regions 24), and the second device is a dummy device (Chang since device with 16 has no active region).  
(Re Claim 22) The combination of Chang, Xie and Wang teaches claim 1 from which claim 22 depends.
But, the combination does not expressly teach wherein a bottom boundary of the second air spacer is more elevated than a bottom boundary of the first air spacer.  
However, Chang teaches a second air spacer (Chang 60_1; annotated Fig. 7 below) is more elevated than a bottom boundary of the first air spacer (60_2).  



    PNG
    media_image2.png
    185
    482
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the forming of air spacers where the bottom of a second air spacer is more elevated than the bottom of a first air spacer.
The ordinary artisan would have been motivated to modify air gaps into Chang structure in the manner set forth above for, at least, this integration will enable one 
(Re Claim 23) Combination of Chang, Xie and Wang teaches the semiconductor device of claim 1, further comprising: a capping layer (Chang portion of 62 above 60AS) disposed above the first air spacer and the second air spacer (Chang portion of 62 above 60AS2), wherein the capping layer defines a top boundary of the first air spacer and a top boundary of the second air spacer (Chang as shown in Fig. 7).  


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view Xie, Wang and in further view of Lee et al., of record (US 20130059422 A1 – hereinafter LeeBo-Young).
(Re Claim 21) The combination of Chang, Xie and Wang teaches claim 1 from which claim 21 depends. Combination also teaches a first device (Chang 42_1) and a second device (Chang 42_2) which formed on insulation.
But, the combination does not expressly disclose the first device include an SRAM device.
In the embodiment of Figure 4, LeeBo-Young teaches “memory cells of the semiconductor devices according to the present example embodiments may correspond to NAND-type nonvolatile memory cells” – (LeeBo-Young [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to integrate the first device as part of an SRAM as taught by LeeBo-Young into Chang, Xie and Wang.

LeeBo-Young, into Chang, Xie and Wang in the manner set forth above for, at least, this integration will enable one skilled in art to fabricate a first device on an active area of an SRAM device to benefit from using devices with air spacers that have better capacitance characteristics.

Claim 24  is rejected under 35 U.S.C. 103 as being unpatentable over Chang) in view of Wang.
(Re Claim 24) Chang teaches a semiconductor device (see the entire document; Figs. 7-8. 1-5; specifically, [0021]-[0022], and as cited below, see alternative rejection of this claim infra), comprising: 

    PNG
    media_image1.png
    281
    561
    media_image1.png
    Greyscale

Chang – annotated Fig. 7

a functional device that includes (device containing fin 14; Fig. 7): 
42_1; annotated Fig. 7) disposed over a first region (14) that contains a semiconductor material (fin-shaped 14 formed on silicon substrate 12 – [0009]); and 
a first air spacer (60AS), wherein an entirety of a sidewall of the first air spacer is disposed besides a sidewall of the functional gate structure (sidewall of 60AS is besides sidewall of 42_1); and 
a dummy device that includes (device containing 16; Fig. 7): 
a dummy gate structure (42_2) disposed over a second region (16) that contains a dielectric material (STI 16 formed of silicon dioxide – [0009]); and 
a second air spacer (60AS2), wherein an entirety of a sidewall of the second air spacer is disposed besides a sidewall of the dummy gate structure (sidewall of 60AS2 is besides sidewall of 42_2),
wherein a bottom surface of the first air spacer and a bottom surface of the second air spacer have different vertical elevations (bottom of 60AS and 60AS2 have different vertical elevations), and 
wherein an upper boundary of the second air spacer is more elevated vertically than a bottom surface of the dummy gate structure (top of 60AS2 is higher than bottom of 42_2).
But, Chang as applied above does not expressly disclose wherein the first air spacer is larger than the second air spacer.
Wang teaches the spacer of one of the transistors having a larger airgap than the airgap of another spacer of another transistor (Wang [0034]).
Wang into Chang to come up with a first air spacer that is larger than the second air spacer.
The ordinary artisan would have been motivated to integrate Wang’s air gaps into Chang in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate a first air spacer that is larger than the second spacer in order to have transistors with different threshold voltages (Wang – [0034]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Wang and in further view of Xie.
(Re Claim 25) The combination of Chang, Wang teaches claim 24 from which claim 25 depends. Wang also teaches the spacer of one of the transistors having a larger airgap than the spacer of another transistor (Wang [0034]).
But, the combination does not expressly teach the first air spacer has greater vertical dimension or a greater lateral dimension than the second air spacer.
Xie teaches the lateral width of the air space 128 may vary depending upon the application and the manner in which the deposition process is performed (Xie [0029], Fig. 2E).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of air spacers with varying lateral widths as taught by Xie into Chang and Wang structure to vary 
The ordinary artisan would have been motivated to integrate Xie’s air gaps into Chang and Wang structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate replacement gate spacers with different physical characteristics between devices in an active region and an isolation region.

Claims 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Wang and Xie and in further view of LeeBo-Young.
(Re Claim 27) The combination of Chang, Wang teaches claim 24 from which claim 27 depends.
But, the combination does not expressly disclose the functional device is a component of a Static Random Access Memory (SRAM) cell, and the dummy device is a component outside of the SRAM cell.  
However, in the embodiment of Figure 4, LeeBo-Young teaches “memory cells of the semiconductor devices according to the present example embodiments may correspond to NAND-type nonvolatile memory cells” – (LeeBo-Young [0098]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to integrate the first device as part of an SRAM as taught by LeeBo-Young into the combination of Chang, Wang.

The ordinary artisan would have been motivated to integrate LeeBo-Young into Chang, Wang in the manner set forth above for, at least, this integration will enable one 
(Re Claim 29) The combination of Chang, Wang and LeeBo-Young teaches the semiconductor device of claim 28, wherein the dummy device further includes a dielectric material located below the second air spacer (Chang silicon dioxide layer 58 is below 60AS2 – also see [0020]).  

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Wang, Xie and LeeBo-Young in further view of Lee et al., of record (US 9748389 B1 – hereinafter Lee3).
(Re Claim 30) the combination Chang, Wang, Xie and LeeBo-Young teaches claim 29 from which claim 30 depends.
However, the combination does not expressly teach wherein the dielectric material is doped.  
But, in an analogous art, Lee3 teaches wherein the dielectric material is doped (“The isolation structure 206 may include silicon oxide, silicon nitride, silicon oxynitride, fluoride -doped silicate glass (FSG), a low-k dielectric material, air gap, and/or other suitable insulating material” – Col. 4, lines 33-36).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Lee3 with Chang, Wang, Xie and LeeBo-Young structure.
The ordinary artisan would have been motivated to integrate Lee3 doped dielectric into Chang, Wang, Xie and LeeBo-Young structure in the manner set forth Lee3 Col. 4, lines 33-36) with different resistivity needed for different devices.
Allowable Subject Matter
Claims 4-7, 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding dependent claim 4: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein the first dielectric gate spacer structure includes a first dielectric spacer, a second dielectric spacer, and a first capping layer, and wherein the second dielectric gate spacer structure includes a third dielectric spacer, a fourth dielectric spacer, and a second capping layer, wherein: the first air spacer is disposed between the first dielectric spacer and the second dielectric spacer and below the first capping layer; and   the second air spacer is disposed between the third dielectric spacer and the fourth dielectric spacer and below the second capping layer.” – as recited in claim 4, in combination with the limitations of claim 1.
Regarding dependent claim 28: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “the functional device further includes a first dielectric gate spacer and a second dielectric gate spacer; the first air spacer is located between the first dielectric gate spacer and the second dielectric gate spacer; the dummy device further includes a in combination with the limitations of claim 24.

	Claim 31 is allowed over prior art.
Regarding independent claim 31: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a non-SRAM device that includes: a second gate disposed over an isolation structure; and a second gate spacer structure disposed on a sidewall of the second gate, wherein the second gate spacer structure includes a third dielectric spacer, a fourth dielectric spacer, a fifth dielectric spacer, and a second air spacer disposed between the third dielectric spacer and the fourth dielectric spacer and above the fifth dielectric spacer, wherein no portion of the second air spacer is located underneath a bottom surface of the second gate, and wherein a vertical dimension of the first air spacer is larger than a vertical dimension of the second air spacer” – as recited in claim 31, in combination with the remaining limitations of the claims.
Claims 32-34 are allowed because they directly depend on claim 31.

 Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898